Riddick, J., (after stating the facts). In his brief filed in this case counsel for appellant contends with much force that the chancellor erred in holding that the value of the stock of merchandise was only $1,509.16 and the value of the lease was only $100, and that he erred in holding that the defendant should be compelled to account only for those sums and the amount of cash on hand. But this judgment of the chancellor was rendered over a year before the appeal was taken, and we have therefore no right to disturb it. Kirby’s Digest, § 1199; Moore v. Henderson, 74 Ark. 181; Cooper v. Ryan, 73 Ark. 37. It is true that the judgment confirming the report of the master was made less than a year before the appeal was taken, but this report only followed the decree, which adjudged and fixed the amount which the defendant was to be charged for the property. A decree which settles the rights of the parties and leaves nothing to the master but a statement of an account on a basis fixed by the decree is a final judgment. As no appeal was taken from this judgment within the time allowed by statute, it must on this appeal be treated as the law of the case, and, that being so, the subsequent decree confirming the report of the master made in obedience to the first decree can not be questioned. A report of the master is not subject to exceptions when it simply follows the decree directing the reference and makes a report based on finding contained in that decree,. for in such a case, if there be error, it is in the original decree, and not in the report of the master whose duty it was to obey the decree. Musgrove v. Lusk, 2 Tenn. Ch. 576; 17 Enc. Plead. & Prac. 1050. Judgment affirmed.